Citation Nr: 0403359	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  94-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic arthralgias 
of multiple joints, including due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active air service from January 1985 to 
June 1993, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Philadelphia, 
Pennsylvania, and Roanoke, Virginia, Regional Offices (ROs) 
of the Department of Veterans Affairs (VA).  

In July 2003, the appellant and his representative appeared 
at a hearing held before the undersigned in Washington, D.C., 
and explained their contentions in detail.  At that hearing, 
a transcript of which is of record, the appellant withdrew 
his appeal for entitlement to a rating in excess of 
30 percent for reactive airway disease.  


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The development letter sent to the appellant on April 9, 
2002, is limited solely to that portion of the present claims 
based upon the appellant's service in the Persian Gulf, and 
it does not fully satisfy the notification requirements of 
the VCAA.  Specifically, it does not inform the appellant of 
the evidence and information necessary to substantiate his 
claims for service connection on a direct basis, the evidence 
and information that he should submit to substantiate these 
claims, and the evidence that VA will obtain to substantiate 
these claims.  

In addition, the Board notes that the current record does not 
reflect that the RO has complied with its duty under 38 
C.F.R. § 3.159(b) (2003) to request the veteran to submit any 
pertinent evidence in his possession.  Moreover, the RO 
should then adjudicate the veteran's claims on a de novo 
basis after all appropriate notification and development of 
the record has been completed.  See 38 U.S.C.A. § 5103(a).

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims seeking service connection 
for chronic arthralgias of multiple 
joints and for fibromyalgia.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the RO should adjudicate the 
current claims on a de novo basis without 
reference to prior adjudications.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




